 

Exhibit 10.1

SECOND AMENDMENT TO AND EXTENSION OF CREDIT AGREEMENT

AND OMNIBUS RATIFICATION OF LOAN DOCUMENTS

This SECOND AMENDMENT TO AND EXTENSION OF CREDIT AGREEMENT AND OMNIBUS
RATIFICATION OF LOAN DOCUMENTS (this “Amendment”), dated as of July 16, 2010
(the “Second Amendment Effective Date”) is entered into by and among WELLS FARGO
RETAIL FINANCE, LLC, as lender (the “Lender”) and GREAT AMERICAN GROUP WF, LLC,
a California limited liability company (the “Borrower”), and is acknowledged and
agreed to by GREAT AMERICAN GROUP, LLC, a California limited liability company
(“Great American”) and GREAT AMERICAN GROUP, INC., a Delaware corporation (“GAG
Inc.”, and together with Great American, the “Guarantors”, the Guarantors
together with the Borrower, collectively, the “GAG Parties”).

RECITALS

WHEREAS, Borrower and Lender are parties to the Credit Agreement dated as of
October 21, 2008, as amended by that certain First Amendment to Credit Agreement
dated as of August 27, 2009, by and between the Borrower and the Lender, and as
acknowledged and agreed to by Great American Group, LLC, a California limited
liability company (“Great American”) and Great American Group, Inc. (“GAG
Inc.”), as limited guarantors (as it may be further amended, restated,
supplemented and/or modified from time to time, the “Credit Agreement”). All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Credit Agreement, as amended through the date hereof,

WHEREAS, the Guarantors have guaranteed on a conditional basis all the
Obligations of the Borrower under the Credit Agreement,

WHEREAS, in connection with the Credit Agreement, the Borrower and Great
American entered into certain other Loan Documents, including those described on
Schedule 1 attached hereto and made a part hereof (the “Ancillary Loan
Documents”),

WHEREAS, the GAG Parties have asked the Lender, and the Lender has agreed, to
amend the Credit Agreement by this Amendment in order to extend the Revolving
Credit Maturity Date as provided herein, to increase the Revolving Loan Ceiling
as provided herein, and to make certain other amendments, all pursuant to and on
the terms and conditions set forth herein, and

WHEREAS, it is a condition to the Lender’s consent to this Amendment that each
GAG Party acknowledge and agree that each of the Loan Documents to which it is a
party shall be deemed extended and shall continue in full force and effect
following the Second Amendment Effective Date and shall have ratified and
confirmed the Lender’s continuing Liens upon the Collateral.

 

1



--------------------------------------------------------------------------------

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the undersigned hereby agrees as follows:

1. RELATION TO THE LOAN DOCUMENTS.

This Amendment constitutes an integral part of the Credit Agreement and shall be
deemed to be a Loan Document for all purposes. Upon the effectiveness of this
Amendment, on and after the date hereof, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “the
Credit Agreement,” “thereunder,” “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.

2. AMENDMENTS TO CREDIT AGREEMENT.

2.1 Definitions. Section 1.1 of the Credit Agreement is hereby amended by adding
the following defined terms in their appropriate alphabetical location in
Section 1.1 of the Credit Agreement or, if any of the following terms are
defined in the Credit Agreement prior to giving effect to this Amendment, such
terms are deemed amended and restated in their entirety as follows:

“Accounts” shall mean all of any Borrower’s now owned or hereafter acquired
right, title, and interest with respect to “accounts” (as such term is defined
from time to time in the Code or other Law applicable to a Borrower), and any
and all supporting obligations in respect thereof.

“Agreement” shall mean this Credit Agreement, including all annexes, exhibits,
and schedules hereto, as amended by the First Amendment and the Second
Amendment, and as it may be further amended, restated, supplemented and/or
modified from time to time in accordance with the terms hereof.

“Bank Products” means any service or facility extended to GAG Inc., Great
American or Borrower or any of their Affiliates by Wells Fargo or any Affiliate
of Wells Fargo including: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash management,
including controlled disbursement, accounts or services, (g) Hedge Agreements,
or (h) Factored Receivables and other arrangements with respect to the
factoring, sale, put, or other conditional sale or transfer of any Accounts of a
Borrower or accounts payable of a Borrower.

“Base Rate” shall mean, for any day, a rate per annum (rounded upward, if
necessary, to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the LIBO Rate for a one month Interest Period as in
effect on such day plus 1.00% and (c) the Federal Funds Effective Rate in effect
on such day plus 0.50%. The “Prime Rate” is a rate set by Wells Fargo based upon
various factors including Wells Fargo’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Wells Fargo shall take

 

2



--------------------------------------------------------------------------------

effect at the opening of business on the day specified in the public
announcement of such change. “Federal Funds Effective Rate” for any day, is the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Lender from three federal funds brokers of recognized standing selected by it.
If the Lender shall have determined (which determination shall be conclusive
absent manifest error) that it is unable to ascertain the Federal Funds
Effective Rate for any reason, including the inability or failure of the Agent
to obtain sufficient quotations in accordance with the terms of the definition
thereof, the Base Rate shall be determined without regard to clause (c) of the
first sentence of this paragraph until the circumstances giving rise to such
inability no longer exist. Any change in the Base Rate due to a change in the
Prime Rate, the LIBO Rate or the Federal Funds Effective Rate shall be effective
on the effective date of such change in the Prime Rate, LIBO Rate or the Federal
Funds Effective Rate, respectively.

“Borrower Equity Amount” shall mean, with respect to each Liquidation Sale, the
Aggregate Inventory Consideration to be provided for by Borrower in respect to
such Liquidation Sale less the aggregate Liquidation Loans to be made by Lender
in respect to such Liquidation Sale pursuant hereto.

“Change of Control” shall mean, at any time:

(a) occupation of a majority of the seats (other than vacant seats) on the Board
of Directors (or other body exercising similar management authority) of GAG Inc.
by Persons who are not Continuing Directors and were neither (i) nominated by
the Permitted Holders nor (ii) appointed by directors so nominated;

(b) any Person or “group” (within the meaning of the Securities and Exchange Act
of 1934, as amended), other than a Permitted Holder, is or becomes the
beneficial owner (within the meaning of Rule 13d-3 or 13d-5 of the Securities
and Exchange Act of 1934, as amended, except that such Person or group shall be
deemed to have “beneficial ownership” of all Capital Stock that such Person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of (i) twenty-five
percent (25%) or more (on a fully diluted basis) of the total then outstanding
Capital Stock of GAG Inc. entitled to vote for the election of directors of GAG
Inc., and (ii) Capital Stock of GAG Inc. entitled to vote for the election of
directors of GAG Inc. in an amount greater than the number of shares of such
Capital Stock beneficially owned by the Permitted Holders (or over which the
Permitted Holders have voting control);

(c) GAG Inc. fails at any time to own, directly or indirectly, 100% of the
Capital Stock of Great American free and clear of all Liens (other than
Permitted Encumbrances);

 

3



--------------------------------------------------------------------------------

 

(d) Great American fails at any time to own, directly or indirectly, 100% of the
Capital Stock of Borrower free and clear of all Liens (other than Permitted
Encumbrances) and/or ceases to manage Borrower’s business and operations;

(e) Permitted Holders cease to own, directly or indirectly, at least 15% of the
Capital Stock of GAG Inc. having the right to vote for a majority of the Board
of Directors of GAG Inc.;

(f) any Permitted Holder: (i) ceases to be actively engaged in the management
and day-to-day operations and administration of the Great American Group
(including, without limitation, Borrower) or (ii) ceases to be a Continuing
Director of GAG Inc. and a Continuing Manager of Great American.

“Continuing Directors” shall mean (a) any member of the Board of Directors (or
any manager of any comparable body) of Great American who was or became a member
of the Board of Directors (or a manager of any comparable body) of Great
American on the Closing Date, (b) any individual who becomes a member of the
Board of Directors (or a manager of a comparable body) of Great American after
the Closing Date if such individual was appointed or nominated for election to
the Board of Directors by a majority of the members of either Great American or
Borrower, as applicable, who then constituted “Continuing Directors”, and
(c) any member of the Board of Directors of GAG Inc. who was or became a
director of GAG Inc. on August 27, 2009, or becomes a member of the Board of
Directors of GAG Inc. after August 27, 2009, if such individual was appointed or
nominated for election to the Board of Directors by a majority of the members
constituting “Continuing Directors”.

“Factored Receivables” shall mean any accounts of any Borrower which have been
factored, sold, transferred, conditionally sold or assigned by an Account Debtor
of such Borrower to Wells Fargo or an Affiliate thereof which is party to a Bank
Product Agreement with such Borrower pursuant to a factoring arrangement or
otherwise.

“GAG Parties” means the Borrower, Great American and GAG Inc., individually and
collectively.

“Insolvency Proceeding” means any step is taken under or in relation to, or an
arrangement or proceeding is commenced by or against any Person under any
provision of the Bankruptcy Code or under any other state or federal bankruptcy
or insolvency law, including, without limitation, in relation to assignments for
the benefit of creditors, formal or informal moratoria, compositions, extensions
generally with creditors, or proceedings seeking reorganization, compromise,
arrangement, administration, receivership, administrative receivership, winding
up, dissolution, liquidation or other similar relief or proceeding or
arrangement, or a liquidator, trustee in bankruptcy, receiver, administrative
receiver, administrator or similar officer is appointed or threatened to be
appointed in respect of any Person’s assets or any other analogous step or
procedure is taken in any jurisdiction.

 

4



--------------------------------------------------------------------------------

 

“Inventory Advance Rate” shall mean, with respect to each Liquidation Sale in
respect of Retail Inventory only, the percentage that Lender uses to calculate
the amount of the Inventory Advance or Letter of Credit Obligations, as the case
may be, with respect to such Liquidation Sale, based on the Guaranty Percentage
and Guaranty Amount or Purchase Price Percentage and Purchase Price under the
applicable Liquidation Sales Agreement, as determined pursuant to
Section 2.1(a). In no case shall the Inventory Advance Rate for any such
Liquidation Sale be (i) lower than seventy-seven and one-half percent (77.5%) or
(ii) higher than ninety-two and one-half percent (92.5%) of the Guaranty Amount
or Purchase Price.

“Letters of Credit Sublimit” shall mean $100,000,000.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, financial or other condition of Borrower, GAG
Inc., and/or Great American, (b) Borrower’s ability, or the ability of any or
any joint venture as to which Borrower is a joint venturer, as applicable, to
conduct any Liquidation Sale in accordance with the applicable Liquidation Sale
Agreements or to pay and perform any of the Obligations in accordance with the
terms of this Agreement or to perform its obligations under any Liquidator Joint
Venture Agreement, (c) GAG Inc.’s, Borrower’s or Great American’s ability to
perform its material obligations under the Loan Documents to which it is a
party, (d) the Collateral or Lender’s Liens on the Collateral or the priority of
such Liens, (e) Lender’s ability to enforce the Obligations or realize upon the
Collateral, or (f) Lender’s rights and remedies under this Agreement and the
other Loan Documents.

“Organizational Documents” shall mean (a) for any corporation, the certificate
or articles of incorporation, the bylaws, the memorandum of association, any
certificate of designation or other instrument relating to the rights of
preferred shareholders or stockholders of such corporation, any shareholder
rights agreement and all applicable resolutions of the Board of Directors (or
any committee thereof) of such corporation, (b) for any partnership, the
partnership agreement and, if applicable, the certificate of limited
partnership, and (c) for any limited liability company, the operating agreement
and articles or bylaws or certificate of formation or organization or
incorporation, as applicable. “Organizational Documents” shall also include, in
all cases, all shareholder agreements, voting trusts, and similar arrangements
applicable to any Person’s Capital Stock.

“Overbid” has the meaning given such term in Section 2.1(f) hereof.

“Renewal Fee” has the meaning given such term in the Second Amendment.

“Revolving Credit Termination Date” shall mean the earliest of (i) July [__],
2013, and (ii) the date of termination pursuant to Section 9.2 of Lender’s
agreement to consider, in its sole discretion and with no obligation, to make
additional Revolving Credit Advances and/or incur Letter of Credit Obligations
or permit existing Revolving Credit Advances to remain outstanding.

 

5



--------------------------------------------------------------------------------

 

“Revolving Loan Ceiling” shall mean the amount equal to One Hundred Million
Dollars ($100,000,000).

“Sales Tax Advance” shall have the meaning given such term in Section 2.1(g)
hereof.

“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.

“Second Amendment” shall mean the Second Amendment to Credit Agreement, dated as
of the Second Amendment Effective Date, between Lender and Borrower and
acknowledged and agreed to by Great American and GAG Inc.

“Second Amendment Effective Date” shall have the meaning given such term in the
Second Amendment.

“Taxes” shall mean taxes, duties, fees, premiums, assessments, levies, tariffs
and any other Charges whatsoever imposed, assessed, reassessed or collected by
any Governmental Authority, including all fines, penalties, interest, additions
to tax, installments on account of taxes, or other additional amounts imposed,
assessed or collected by any Governmental Authority in respect thereof,
excluding taxes imposed on or measured by the net income of Lender by the
jurisdictions under the laws of which Lender is organized or any political
subdivision thereof.

“Tax Returns” shall mean all returns, elections, filings, forms, and any other
documents (whether in electronic, tangible, or any other form whatsoever) made,
prepared or filed, or to be made, prepared or filed in respect of Taxes under
applicable Law.

2.2 Amendment to §2.1 of the Credit Agreement.

(a) Section 2.1(e) of the Credit Agreement is hereby amended by deleting the
second thereof in its entirety, and replacing it with the following:

“Those notices, except as otherwise required for proposed Inventory Advances or
Other Assets Advances under Section 2.1(f), must be actually received by Lender
no later than (1) 1:00 p.m. (Boston, Massachusetts time) three (3) Business Days
prior to the proposed date of any Inventory or Other Asset Advances; (2) 1:00
p.m. (Boston, Massachusetts time) on the Business Day on which a proposed Sales
Tax or Expense Advance is requested; and (3) with respect to Letter of Credit
Obligations, 1:00 p.m. (Boston, Massachusetts time) on the date which is at
least two (2) Business Days prior to the proposed issuance date and subject to
the terms and conditions governing Letters of Credit forth in Annex B attached
hereto.”

 

6



--------------------------------------------------------------------------------

 

(b) Section 2.1(f)(ii) of the Credit Agreement is hereby amended by deleting the
last sentence thereof in its entirety, and replacing with the following:

“In the event that, as a result of competitive bidding or otherwise, Borrower
elects to increase the Guaranteed Amount or Purchase Price (an “Overbid”) it is
willing to pay under a Liquidation Sales Agreement for which it has provided to
Lender a Liquidation Loan Proposal under Section 2.1(f)(i) prior to or after
Lender’s sending a notice under Section 2.1(f)(ii), Borrower shall promptly
provide Lender with written notice of such increase, together with a modified
Liquidation Loan Proposal, and Lender shall have the option, in its absolute
discretion, to determine whether to fund any portion of such increase to reduce
the Inventory Advance Rate or Other Assets Advance Rate in respect to such
higher Guaranteed Amount or Purchase Price or to make a Revolving Credit Advance
or issue a Letter of Credit only in accordance with the original terms proposed
by Lender prior to such increase. The Lender shall not be required, without its
consent, to increase the aggregate amount of any Revolving Credit Advances or
Letters of Credit agreed to by Lender in Lender’s Offer as a consequence of any
Overbid.”

(c) Section 2.1(g) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(g) Sales Tax Advances. To the extent that Lender has received Collections with
respect to a Liquidation Sale, which Collections include Sales Tax Receipts,
Lender shall make, subject to the terms and conditions hereof (including,
without limitation, Section 3.3) Revolving Credit Advances equal to the amount
of such Sales Tax Receipts (each, a “Sales Tax Advance”), as and when Borrower
is required to pay such amounts to the applicable Merchant or taxing authority,
to enable Borrower to forward such amounts to such Merchant or taxing authority
in accordance with the terms of the applicable Agency Agreement or Purchase
Agreement. Borrower’s Notice of Revolving Credit Advance shall include
documentation satisfactory to Lender evidencing the amount of such Sales Tax
Receipts.”

2.3 Amendment to §2.3 of the Credit Agreement. Section 2.3 of the Credit
Agreement is hereby amended by deleting each reference to “Liquidation Loan” in
such section and replacing each such reference with “Revolving Credit Advance.”

2.4 Amendment to §2.4 of the Credit Agreement. Sections 2.4(b), (c), and (f) of
the Credit Agreement are hereby amended by deleting each reference to
“Liquidation Loan” in each such section and replacing each such reference with
“Revolving Credit Advance.”

2.5 Amendment to §2.5 of the Credit Agreement. Section 2.5(d) of the Credit
Agreement is hereby amended by adding the following clause at the end thereof:

“The Work Fee shall be paid no later that the first day of the next calendar
month pursuant to Section 2.4(e), after Borrower (or any joint venture as to
which Borrower is a joint venturer, as applicable) enters into such Liquidation
Sales Agreement and shall be subject to the other terms and conditions of
Section 2.4(e).”

 

7



--------------------------------------------------------------------------------

 

2.6 Amendment to § 2.8 of the Credit Agreement. Section 2.8(a) of the Credit
Agreement is amended and restated in its entirety as follows:

“(a) Prior to the date on which the Final Accounting for any Liquidation Sale is
approved by Lender, any and all payments at any time or times received from or
on behalf of Borrower (or from or on behalf of any joint venture of which the
Borrower is a joint venturer) with respect to such Liquidation Sale (including
any Liquidation Sales where Borrower or any joint venture of which the Borrower
is a joint venturer, as applicable, provided an Overbid, whether or not Lender
financed any portion of such Overbid) shall be applied, subject to the Final
Accounting, in the following order:

(i) first, to repay the outstanding principal of Revolving Credit Advances
(including Total Expense Advances) made by Lender to fund Expenses of the
applicable Liquidation Sale;

(ii) second, to pay then due and payable interest with respect to the applicable
Revolving Credit Advances made in connection with such Liquidation Sale;

(iii) third, to pay then due and payable Letter of Credit Fees with respect to
the applicable Letter of Credit issued in connection with such Liquidation Sale;

(iv) fourth, to pay all other then due and payable Fees (other than the Success
Fee) and other Obligations incurred by Borrower in connection with such
Liquidation Sale, other than interest or principal on account of Revolving
Credit Advances and Letter of Credit Fees;

(v) fifth, to repay the outstanding principal of all Revolving Credit Advances
(other than those referred to at the immediately preceding clause “i” of this
Section) made with respect to such Liquidation Sale;

(vi) sixth, to be held by Lender as cash collateral for Letter of Credit
Obligations in the manner described in Annex B until all of such Letter of
Credit Obligations with respect to the applicable Liquidation Sale have been
fully cash collateralized;

(vii) seventh, to fund a reserve held by Lender for all Expenses shown on the
Budget that have not been paid or yet incurred with respect to the applicable
Liquidation Sale, to the extent such Expenses have not been otherwise reserved
for under a Letter of Credit;

(viii) eight, to fund a reserve held by Lender for the Recovery Amount with
respect to the applicable Liquidation Sale;

 

8



--------------------------------------------------------------------------------

 

(ix) ninth, to Borrower, to reimburse Borrower for duly documented Expenses paid
by Borrower with respect to the applicable Liquidation Sale that were not funded
with Revolving Credit Advances;

(x) tenth, to deposits to the Disbursement Account, for the benefit of Borrower,
for payment of up to the Borrower Equity Amount;

(xi) eleventh, to any other unpaid amounts due to Lender in respect to other
outstanding Obligations incurred in connection with other Liquidation Sales that
have been completed;

(xii) twelfth, ninety percent (90%) of the remaining amount, if any, to
preliminary payments based on the Net Profit Margin with respect to the
applicable Liquidation Sale, pro rata based upon the Success Fee Percentage for
such Liquidation Sale to Lender for the Success Fee and to deposits to the
Disbursement Account for the benefit of Borrower; and

(xiii) thirteenth, the remaining ten percent (10%) to be held by Lender pending
completion of the Final Accounting.

Upon the Final Accounting, any remaining amounts received by Lender with respect
to such Liquidation Sale after application in accordance with the order set
forth above, shall be applied in the following order: (i) to payment of any
unpaid portion of the Success Fee, if any, with respect to such Liquidation
Sale; and then (ii) to deposits to the Disbursement Account, for the benefit of
Borrower.”

(a) Amendment to §2.10 of the Credit Agreement. Section 2.10 of the Credit
Agreement is hereby amended by deleting the last sentence thereof in its
entirety, and replacing with the following:

“The funding of a Revolving Credit Advance by Lender into the applicable
Disbursement Account shall constitute the making of such Revolving Credit
Advance hereunder. Lender shall not be obligated to cause the proceeds of any
Revolving Credit Advance to be transferred to any other bank or other account,
particularly any such account located outside the United States, and shall not
be required to convert, or cause the conversion of, the proceeds of any
Revolving Credit Advance into any non-United States currency.”

2.7 Amendment to §2.13 of the Credit Agreement. Section 2.13 of the Credit
Agreement is hereby amended by inserting new clauses (c) and (d) at the end
thereof as follows:

“(c) If any present or future applicable Law, which expression, as used herein,
includes statutes, rules and regulations thereunder and interpretations thereof
by any competent court or by any governmental or other regulatory body or
official charged with the administration or the interpretation thereof and
requests,

 

9



--------------------------------------------------------------------------------

directives, instructions and notices at any time or from time to time hereafter
made upon or otherwise issued to Lender or the Underlying Issuer by any central
bank or other fiscal, monetary or other authority (whether or not having the
force of law), shall:

(i) subject any Lender or the Underlying Issuer to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, or any Letters of Credit (other than taxes
based upon or measured by the income or profits of such Lender or the Underlying
Issuer), or

(ii) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to Lender of the principal of or the interest on
any Revolving Credit Advances or any other amounts payable to Lender or the
Underlying Issuer under this Agreement or any of the other Loan Documents, or

(iii) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or letters of credit issued by, or
commitments of an office of any Lender or the Underlying Issuer, or

(iv) impose on any Lender or the Underlying Issuer any other conditions or
requirements with respect to this Agreement, the other Loan Documents or any
Letters of Credit,

and the result of any of the foregoing is:

(i) to increase the cost to Lender or the Underlying Issuer of making, funding,
issuing, renewing, extending or maintaining any of the Revolving Credit Advances
or any Letter of Credit, or

(ii) to reduce the amount of principal, interest, reimbursement Obligations with
respect to Letters of Credit or other amount payable to such Lender or the
Underlying Issuer hereunder on account of such Revolving Credit Advances or
Letter of Credit, or

(iii) to require Lender or the Underlying Issuer to make any payment or to
forego any interest or repayment of any Letter of Credit Obligations paid by
Lender or the Underlying Issuer or other sum payable hereunder, the amount of
which is calculated by reference to the gross amount of any sum receivable or
deemed received by Lender or the Underlying Issuer from the Borrowers hereunder,

 

10



--------------------------------------------------------------------------------

then, and in each such case, the Borrowers will, upon demand made by Lender or
the Underlying Issuer (as the case may be) at any time and from time to time and
as often as the occasion therefor may arise, pay to Lender or the Underlying
Issuer such additional amounts as will be sufficient to compensate such Lender
or the Underlying Issuer for such additional cost, reduction, payment or
foregone interest or Letter of Credit Obligations or other sum.

(d) Without prejudice to the survival of any other obligation contained in the
Loan Documents, the obligations of a Borrower under this Section 2.13 shall
survive the termination of the Loan Documents and the payment in full of all
Obligations.”

2.8 Amendment to §4.8 of the Credit Agreement. Section 4.8 of the Credit
Agreement is amended and restated in its entirety as follows:

“4.8 Ventures, Subsidiaries and Affiliates, and Indebtedness.

(a) Borrower has no Subsidiaries, is not engaged in any joint venture or
partnership with any other Person, other than pursuant to any Liquidator Joint
Venture Agreement, and is not an Affiliate of any other Person except Great
American and their respective Affiliates listed on Schedule 4.8; and those
natural Persons who may be deemed Affiliates by being managers of the Affiliates
listed on Schedule 4.8 (and such Persons are not required to be listed on such
Schedule).

(b) Great American is a wholly-owned Subsidiary of GAG Inc. Great American is
the sole member of Borrower. Each Borrower is a wholly-owned Subsidiary of Great
American and GAG Inc.

(c) Borrower has no outstanding Indebtedness for borrowed money other than such
as may be outstanding under this Agreement from time to time and has no
subsisting security other than as may be outstanding or permitted under this
Agreement. Great American Group CS, LLC, Great American and any of their
respective Affiliates, as applicable, has repaid and satisfied all Indebtedness
and other obligations owed by it to Credit Suisse, all loan and security
documents entered into between Great American CS LLC, Great American, and any of
their respective Affiliates with Credit Suisse have terminated and are of no
further force or effect, and all Liens granted by any of the foregoing in favor
of Credit Suisse have been terminated and released.”

2.9 Amendment to §4.21 of the Credit Agreement. Section 4.21 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“4.21 Patriot Act, Foreign Assets, Etc. Borrower is not (nor will it be) a
Person with whom the Lender is restricted from doing business under regulations
of the Office of Foreign Asset Control (“OFAC”) of the Department of Treasury of
the United States of America (including, those persons named on the OFAC’s
specially designated and Blocked Persons list) or under any similar statute,
executive order (including the September 24, 2001 Executive Order Blocking

 

11



--------------------------------------------------------------------------------

Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support, or Terrorism) or other governmental action; Borrower is not
knowingly engaging in and (shall not knowingly engage in) any dealings or
transactions or otherwise associated with such persons. In addition, Borrower
hereby agrees to provide the Lender with any additional information that the
Lender deems reasonable and necessary from time to time in connection with the
transactions contemplated by this Agreement in order to assure compliance with
all applicable Law concerning money laundering and similar activities. None of
the requesting or borrowing of any Revolving Credit Advances, the requesting or
issuance, extension or renewal of any Letters of Credit or the use of the
proceeds of any thereof will violate the Trading With the Enemy Act (50 U.S.C.
§1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, neither the Borrowers
nor any of their Subsidiaries or other Affiliates (a) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (b) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person”.

2.10 Amendment to Article 4 of the Credit Agreement. Article 4 of the Credit
Agreement is hereby amended by:

(a) Adding a new Section 4.26 as follows:

“4.26 GAG Purchase Agreement. All of GAG Inc.’s, Great American’s, and any of
their respective Affiliates’ obligations, including payment of all fees and
other amounts, under the GAG Purchase Agreement, and any other document or
agreement executed in connection therewith, that have become due have been
satisfied in full as of the Restatement Date. There is no default or breach by
any Person party to the GAG Purchase Agreement of any terms, conditions, or
provisions of the GAG Purchase Agreement. The GAG Purchase Agreement has not
been amended, waived, supplemented, terminated, or restated since July 28,
2009.”

(b) Adding a new Section 4.27 as follows:

“4.27 Withholding Tax. Borrower is not required to make any deduction for or on
account of Tax from any payment it may make under any Loan Document.”

 

12



--------------------------------------------------------------------------------

 

2.11 Amendment to § 5.1 of the Credit Agreement. Section 5.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“5.1 Reports and Notices. Borrower covenants and agrees that, from and after the
Closing Date and until the Termination Date, it shall deliver to Lender
(a) concurrently with the delivery of such information to the applicable
Merchant, copies of financial statements, notices, projections and other
financial information at the times and in the manner set forth in the
Liquidation Sales Agreements or Purchase Agreements with such Merchant,
(b) promptly after receipt by Borrower, copies of any notices from any Merchant
under or relating to the Liquidation Sales Agreements or Purchase Agreements,
(c) copies of any notices delivered to Borrower under any Liquidator Joint
Venture Agreement or Purchase Agreement or any other agreement executed in
connection therewith, and (d) copies of any motion filed in connection with any
bankruptcy case involving a Merchant or order of any court hearing such case
(including, without limitation, the court order approving the retention of the
Borrower (or any joint venture as to which Borrower is a joint venturer) as the
liquidator and the terms of such retention) concerning the Liquidation Sale
and/or any transactions contemplated under any Liquidation Sale Agreement or
Purchase Agreement.”

2.12 Amendment to § 5.3 of the Credit Agreement. Section 5.3 of the Credit
Agreement is hereby amended by adding new clauses (d), (e), and (f) as follows:

“(d) Promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by GAG Inc. or any
of its Subsidiaries with the SEC, or any Governmental Authority succeeding to
any or all of the functions of the SEC, or with any national securities
exchange, as the case may be.

(e) Promptly after the sending or filing thereof, copies of all quarterly and
annual reports and proxy solicitations that GAG Inc. sends to its public
security holders generally, and copies of all reports on form 8-K (or its
equivalent) and registration statements for the public offering (of securities
that GAG Inc. or any of its Subsidiaries files with the SEC or any national
securities exchange.

(f) Copies of reports and financial statements filed by GAG Inc. with the SEC
and required to be delivered to Lender under this Section 5.3 by the Borrower
shall be deemed to have been delivered on the date on which GAG Inc. causes such
reports, or reports containing such financial statements, to be posted on the
Internet at www.sec.gov or at such other website identified by the Borrowers in
a notice to Lender and that is accessible by the Lender without charge.”

 

13



--------------------------------------------------------------------------------

 

2.13 Amendment to §6.4 of the Credit Agreement. Section 6.4(a) of the Credit
Agreement is amended and restated in its entirety as follows:

“(a) Borrower shall, at its sole cost and expense, maintain or cause any joint
venture as to which Borrower is a joint venturer or Merchant to maintain, as the
case may be, policies of insurance required to be maintained (or caused to be
maintained) by Borrower or any joint venture as to which Borrower is a joint
venturer in any applicable Liquidation Sales Agreement, in form and with
insurers acceptable to Lender. In the event Borrower or any joint venture as to
which Borrower is a joint venturer is to acquire or acquires ownership of any
Retail Inventory, Other Assets, or other Collateral then, prior to acquiring
such ownership, Borrower shall notify Lender and shall maintain policies of
insurance with respect thereto satisfactory to Lender in its Permitted
Discretion prior to the acquisition thereof by Borrower. If requested by Lender,
Borrower shall cause Lender to be named as an additional insured, loss payee, or
other similar term under such insurance policies. If Borrower at any time or
times hereafter shall fail to obtain or maintain, or shall fail to cause any
joint venture as to which Borrower is a joint venturer to fail to obtain or
maintain, any of the policies of insurance required above or to pay all premiums
relating thereto, Lender may at any time or times thereafter obtain and maintain
such policies of insurance and pay such premiums and take any other action with
respect thereto which Lender deems advisable. Lender shall have no obligation to
obtain insurance for Borrower or pay any premiums therefor. In the event Lender
does obtain such insurance or pay any such premiums, Lender shall not be deemed
to have waived any Default or Event of Default arising from Borrower’s failure
to maintain such insurance or pay any premiums therefor. All sums so disbursed,
including attorneys’ fees, court costs and other charges related thereto, shall
be payable on demand by Borrower to Lender and shall be additional Obligations
hereunder secured by the Collateral and subject to the Great American Guaranty.”

2.14 Amendment to § 6.7 of the Credit Agreement. Section 6.7 of the Credit
Agreement is amended and restated in its entirety as follows:

“6.7 Intellectual Property. Borrower will conduct, and will cause any joint
venture of which the Borrower is a joint venturer to conduct, its business and
affairs without infringement of or interference with any intellectual property
of any other Person. Borrower shall obtain all intellectual property rights
necessary for the conduct of any Liquidation Sale or to enable Borrower to
purchase and resell any Retail Inventory, Other Assets, or other Collateral
purchased by Borrower pursuant to a Liquidation Sales Agreement.”

2.15 Amendment to §6.12 of the Credit Agreement. Section 6.12 of the Credit
Agreement is amended by:

(a) Deleting the “and” at the end of clause (h);

(b) Deleting the “.” at the end of clause (i) thereto and replacing it with “;”;
and

 

14



--------------------------------------------------------------------------------

 

(c) Adding new clauses (j) and (k) as follows:

“(j) The filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting GAG Inc.,
Borrower, or any other Subsidiary of GAG Inc. that could reasonably be expected
to result in a Material Adverse Effect; and

(k) The filing of any motion to convert a chapter 11 proceeding of a Merchant
under the US Bankruptcy Code to a proceeding under chapter 7 thereof,
application for relief from an automatic stay by any creditor of a Merchant in
any case involving such Merchant under the US Bankruptcy Code, or any other
request for relief under the US Bankruptcy Code or any other Debtor Relief Law
which, if granted by the applicable court or other Governmental Authority, could
suspend, terminate, interrupt, or otherwise impede any Liquidation Sale.”

2.16 Amendment to Article 6 of the Credit Agreement. Article 6 of the Credit
Agreement is hereby amended by adding a new Section 6.16 thereto as follows:

“6.16 Tax Matters.

(a) Borrower shall duly and timely file, or cause to be duly and timely filed,
all Tax Returns required to be filed by it in respect of Taxes, and duly and
timely pay, or cause to be duly and timely paid, all Taxes due and payable by it
as required by applicable Law, including all Taxes assessed, reassessed or for
which a demand for payment is made by any Governmental Authority, except when
and so long as the validity of any such Taxes is being contested in good faith
by it or any other Person on its behalf through appropriate proceedings and
adequate provisions for such Taxes have been made in its financial statements in
accordance with GAAP.

(b) Borrower shall duly and timely withhold, or cause to be duly and timely
withheld, all material Taxes required to be withheld by it in accordance with
applicable Law from any amount paid, or credited, or deemed to be paid or
credited by it to or for the account of any Person (including any employees,
officers or any non-resident Person), and shall duly and timely remit, or cause
to be duly and timely remitted, to the appropriate Governmental Authority such
Taxes required by applicable Law to be remitted by it.

(c) Borrower shall not fail to pay any Taxes or other amounts which would result
in a Lien (other than a Permitted Encumbrance) on its property.

(d) Borrower shall, upon written request, furnish to the Lender satisfactory
evidence that Borrower has paid such Taxes in each jurisdiction in which the
Borrower is required to pay such Taxes.”

2.17 Amendment to §7.4 of the Credit Agreement. Section 7.4 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“7.4 Indebtedness. Borrower shall not create, incur, assume or permit to exist
any Indebtedness or liabilities, other than (i) the Liquidation Loans and the
other Obligations, (ii) deferred Taxes (so long as no Default or Event of
Default would occur or occurs as a result thereof); and (iii) obligations
arising under Liquidation Sales Agreements or Liquidator Joint Venture
Agreements.”

 

15



--------------------------------------------------------------------------------

 

2.18 Amendments to § 9.1 of the Credit Agreement. Section 9.1(a) of the Credit
Agreement is amended by inserting the phrase “, any Fee,” in clause (ii) thereof
immediately following the phrase “any payment of interest.”

2.19 Amendment to §11.12 of the Credit Agreement. Section 11.12 of the Credit
Agreement is hereby amended by

(a) Adding the following as an additional notice address of the Borrower,
immediately following the Borrower’s California notice address currently in such
section:

“and

Mark Naughton

General Counsel

Great American Group, Inc.

Nine Parkway North

Suite 300

Deerfield, Illinois 60015

Fax No.: (847) 444-1401”

(b) deleting the reference to “Cory Loftus” in the notice address for the Lender
and replacing such reference with “Joseph Burt”.

2.20 Amendment to Schedule 2.1 of the Credit Agreement. Schedule 2.1 of the
Credit Agreement is hereby amended by deleting the reference to “Cory Loftus” in
the notice address for the Lender and replacing such reference with “Joseph
Burt”.

2.21 Amendment to Annex B (Section 2.1) of the Credit Agreement. Annex B
(Section 2.1) of the Credit Agreement, is hereby amended and restated in its
entirety by replacing it in its entirety with Schedule 2 hereto.

3. RENEWAL FEE. In consideration of the execution by the Lender of this
Amendment, and its consent to the amendments to the Credit Agreement provided
herein (including the extension of the Revolving Credit Termination Date), and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Borrower shall pay to the Lender, for its own account,
a fee in an amount equal to $250,000, which fee shall be fully earned and
non-refundable upon the Second Amendment Effective Date (the “Renewal Fee”). The
Borrower’s payment and the Lender’s acceptance of the Renewal Fee shall in no
way limit the discretionary, uncommitted nature of the credit facility made
available by Lender hereunder nor Borrower’s obligation to pay any other fee, or
reimburse the Lender for any cost or expense, under the Loan Documents. The
Renewal Fee shall constitute a Fee.

 

16



--------------------------------------------------------------------------------

 

4. POST-CLOSING. Within fifteen (15) Business Days of the Second Amendment
Effective Date (unless waived or extended by Lender in its sole discretion),
Great American shall deliver to the Lender the certificates evidencing all of
the membership interests and any other interests or Capital Stock now owned or
hereafter acquired by Great American in Borrower, accompanied by duly executed
and undated stock powers, instruments of transfer or assignments necessary to
perfect the Lender’s first priority Lien in such property granted pursuant to
the Equity Pledge Agreement.

5. REPRESENTATIONS AND WARRANTIES.

(a) The Borrower, Great American, and GAG Inc., each hereby affirm to Lender
that all of its respective representations and warranties set forth in the
Credit Agreement and other Loan Documents to which it is a party are true,
complete and accurate in all respects as of the date hereof as though made on
the date hereof (except to the extent such representations and warranties
specifically relate to an earlier date, in which case they shall be true and
complete as of such earlier date).

(b) Additionally, the Borrower, Great American, and GAG Inc. each represent and
warrant to Lender the following:

(i) Legally Enforceable Agreement. This Amendment is a legal, valid and binding
obligation of the Borrower, Great American, and GAG Inc., and enforceable
against each such Person in accordance with its terms.

(ii) No Defaults. Both before and after giving effect to this Amendment, no
Defaults or Events of Default have occurred and are continuing as of, and
immediately after giving effect to the occurrence of, the Second Amendment
Effective Date.

(iii) Security Agreement Schedules. To the extent that there have been any
changes in the information provided in the schedules to the Security Agreement
since the Closing Date, such schedules are hereby updated as of the date hereof,
as evidenced by the supplemental schedules (if any) annexed to this Amendment at
Annex A.

(iv) Other Loan Document Schedules. To the extent that there have been any
changes in the information provided in the schedules to any other Loan Document
since the Closing Date, such schedules are hereby updated as of the date hereof,
as evidenced by the supplemental schedules (if any) annexed to this Amendment at
Annex B.

6. ACKNOWLEDGEMENT AND RATIFICATION OF LOAN DOCUMENTS.

(a) Each of the Guarantors hereby (i) acknowledges and agrees to the terms and
conditions of this Amendment, and (ii) agrees to comply with the terms of the
Credit Agreement, as amended hereby, binding on such Person.

 

17



--------------------------------------------------------------------------------

 

(b) Each of the Guarantors hereby acknowledges, confirms and agrees that the
Guaranteed Obligations under, and as defined in, the Great American Guaranty
include, without limitation, all Obligations of the GAG Parties at any time and
from time to time outstanding under the Credit Agreement, as amended and
extended hereby.

(c) Each of the Guarantors hereby ratifies and confirms all of the terms and
conditions of the Great American Guaranty, and each of the Guarantors
acknowledges and agrees that the Great American Guaranty, as amended hereby, and
each of the Guarantors’ obligations thereunder, remain and shall continue in
full force and effect and are binding on each of the Guarantors.

(d) Each of the GAG Parties hereby ratifies and confirms all of the terms and
conditions of each of the other Ancillary Loan Documents to which it is a party
(including any schedules thereto attached as Annex A hereto), and each of the
GAG Parties acknowledges and agrees that each of the Ancillary Loan Documents,
as amended hereby, and each of the GAG Parties’ obligations thereunder, remain
and shall continue in full force and effect and are binding on each of the GAG
Parties party thereto.

(e) Each of the GAG Parties hereby acknowledges, confirms and agrees that the
Ancillary Loan Documents to which it is a party, and any and all Collateral
previously pledged to the Lender by such party pursuant thereto shall continue
to secure all Obligations at any time and from time to time outstanding under
the Credit Agreement and the Ancillary Loan Documents, as such Obligations have
been, and may hereafter be, amended, restated, extended supplemented, increased
or otherwise modified from time to time.

7. CONDITIONS PRECEDENT. The Second Amendment Effective Date shall only occur
upon the occurrence or Lender’s receipt of the following, as applicable, all in
form and substance satisfactory to it in its sole discretion:

(a) an original counterpart of this Amendment duly executed and delivered by all
parties hereto,

(b) a Note duly executed by the Borrower in the aggregate principal amount of
the Revolving Credit Ceiling,

(c) the representation and warranties contained in this Amendment and the other
Loan Documents shall be true and correct as of the date hereof as though made on
the date hereof,

(d) no Default or Event of Default shall have occurred and be continuing, both
before and after giving effect to the occurrence of the Second Amendment
Effective Date,

(e) a certificate from the Secretary of Borrower, GAG Inc., and Great American
attesting to the resolutions of such Person’s Board of Directors authorizing its
execution, delivery, and performance of this Amendment and authorizing specific
officers of such Person to execute the same,

 

18



--------------------------------------------------------------------------------

 

(f) copies of Borrower’s, GAG Inc.’s, and Great American’s Organizational
Documents, as amended, modified, or supplemented to the Second Amendment
Effective Date, certified by the Secretary of such Person,

(g) a certificate of status with respect to Borrower, GAG Inc., and Great
American, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of such Person, which certificate shall indicate
that such Person is in good standing in such jurisdiction,

(h) a Solvency Certificate duly executed by each GAG Party,

(i) A legal opinion from Great American Group’s counsel,

(j) satisfactory evidence that Borrower shall have paid the Renewal Fee and all
Lender Expenses incurred in connection with the transactions evidenced by this
Amendment, and

(k) all other documents and legal matters in connection with this Amendment
reasonably requested by the Lender shall have been delivered, executed, or
recorded.

8. NO WAIVER; DISCRETIONARY. Except as expressly provided for in this Amendment,
nothing in this Amendment shall extend to or affect in any way any of the rights
or obligations of the Borrower or any Guarantor, or any of the Lender’s
obligations, rights and remedies arising under the Loan Documents. Except as
expressly provided for in this Amendment, the Lender shall not be deemed to have
waived any or all of its rights or remedies with respect to any Default or any
Event of Default existing on the date hereof or arising hereafter. The credit
facility made available to Borrower by Lender hereunder is uncommitted and
discretionary, and nothing in this amendment in any way waives, limits, or
diminishes the uncommitted and discretionary nature of the credit facility made
available hereunder.

9. ACKNOWLEDGEMENT. Lender hereby acknowledges that Great American Group has
advised Lender that one or both Guarantors intends to pursue or is pursuing the
establishment of a secured working capital credit facility, under which one or
both Guarantors will be the sole borrower or borrowers and which will be secured
by certain assets of one or both Guarantors and/or certain of their subsidiaries
other than Borrower (the “WC Facility”). The Guarantors each agree that the WC
Facility will not be secured by any Collateral that secures or will secure the
Obligations and that the WC Facility will not be structured or documented in a
manner that impairs Lender’s Liens on or access to the Collateral (including any
books and records with respect thereto). Each Guarantor further agrees to notify
Lender of the terms and conditions of the WC Facility prior to the closing
thereof and to use commercially reasonable efforts to cause the agent, lender,
or lenders (as applicable) under the WC Facility to, at the request of Lender,
enter into an intercreditor agreement or similar arrangement with Lender, in
form and substance reasonably satisfactory to Lender, to recognize and
acknowledge Lender’s Liens on the Collateral and the separate collateral pools
securing the WC Facility and the Obligations and to provide customary access
rights to the books and records of the Borrower and otherwise not impair
Lender’s exercise of any of its rights and remedies under the Loan Documents or
applicable law against Borrower and Guarantors after an Event of Default.

 

19



--------------------------------------------------------------------------------

 

10. RELEASE. In consideration of Lender entering into this Amendment, the
Borrower, GAG Inc., and Great American each hereby release and forever discharge
Lender, and its successors, assigns, agents, shareholders, directors, officers,
employees, attorneys, parent corporations, subsidiary corporations, affiliated
corporations, affiliates, and each of them, from any and all claims,
counterclaims, off-sets, debts, demands, obligations, costs, expenses, actions
and causes of action, of every nature and description, known and unknown,
whether or not related to the subject matter of this Amendment or the other Loan
Documents, which such Person now has or at any time may have held, by reason of
any matter, cause or thing occurred, done, omitted or suffered to be done prior
to the date of this Amendment; provided, however, that such release and
discharge shall in all events exclude any and all continuing obligations of
Lender, if any, under or pursuant to the Loan Documents. This release is fully
effective on the date hereof. Lender is not releasing Borrower from any claims,
debts, Obligations, demands, obligations, costs, expenses, actions or causes of
action.

11. COSTS AND EXPENSES. Without limiting Section 11.4 of the Credit Agreement,
the Borrower hereby agrees to pay to the Lender, on demand by the Lender, all
reasonable fees and expenses incurred by the Lender in connection with
preparation, execution and delivery of this Amendment and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
expenses of counsel to the Lender.

12. LIMITED EFFECT, ETC. In the event of a conflict between the terms and
provisions of this Amendment and the terms and provisions of the Credit
Agreement, the terms and provisions of this Amendment shall govern. Except as
modified by this Amendment, all terms and conditions of each of the Loan
Documents shall remain unmodified and in full force and effect, which terms and
conditions, the parties to this Amendment hereby ratify and affirm. Each of the
representations, warranties, and covenants contained in the Loan Documents are
incorporated herein by reference as if each such representation, warranty, and
covenant was made herein as of the Second Amendment Effective Date.

13. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto.

14. COMPLETE AGREEMENT. This Amendment, together with the Loan Documents,
expresses the entire understanding of the parties with respect to the matters
set forth herein. No prior discussions or negotiations shall limit, modify, or
otherwise affect the provisions hereof.

 

20



--------------------------------------------------------------------------------

 

15. GOVERNING LAW. THIS AMENDMENT IS INTENDED TO TAKE EFFECT AS AN AGREEMENT
UNDER SEAL UNDER THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL FOR ALL
PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID
COMMONWEALTH.

16. HEADINGS. Headings or captions used in this Amendment are for convenience or
reference only and shall not define or limit the provisions thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

21



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

GREAT AMERICAN GROUP WF, LLC,

a California limited liability company

By:   /s/ Paul S. Erickson Name: Paul Erickson Title: CFO

GREAT AMERICAN GROUP, INC.

a Delaware corporation

By:   /s/ Mark P. Naughton Name: Mark Naughton Title: General Counsel

GREAT AMERICAN GROUP, LLC

a California limited liability company

By:   /s/ Paul S. Erickson Name: Paul Erickson Title: CFO

 

22



--------------------------------------------------------------------------------

 

WELLS FARGO RETAIL FINANCE, LLC,

a Delaware limited liability company, as Lender

By:   /s/ Joseph Burt Name: Joseph Burt Title: Director

 

23